      Case 2:19-cv-00109 Document 1 Filed on 04/18/19 in TXSD Page 1 of 14



                           UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                              CORPUS CHRISTI DIVISION

DUDHIMA, LP and DUDHIMA GP, LLC §
dba HYATT PLACE                 §
              Plaintiffs        §
                                §
v.                              §                   Civil Action No. 2:19-cv-109
                                §
                                §
PALOMAR SPECIALTY INSURANCE     §
COMPANY                         §
              Defendant         §

               PLAINTIFFS’ ORIGINAL COMPLAINT & JURY DEMAND

         Plaintiffs DUDHIMA, LP and DUDHIMA GP, LLC dba HYATT PLACE (“Hyatt Place”

or “Plaintiffs”) files this Original Complaint & Jury Demand against Defendant PALOMAR

SPECIALTY INSURANCE COMPANY (“Palomar” or “Defendant”) and would respectfully

show the following:

                                             Parties

         1.    Dudhima, LP is a domestic limited partnership located and operating in the State of

Texas.

         2.    Dudhima GP, LLC is a domestic limited liability company located and operating in

the State of Texas.

         3.    Upon information and belief Palomar is a foreign fire and casualty insurance

company whose principal place of business is in La Jolla, California. Palomar is engaged in the

business of insurance in Texas, operating for the purposes of accumulating monetary profit.

Palomar regularly conducts the business of insurance in a systematic and continuous manner in the

State of Texas. Palomar may be served with process by serving its registered agent certified mail,




                                                1
      Case 2:19-cv-00109 Document 1 Filed on 04/18/19 in TXSD Page 2 of 14



return receipt requested, to CT Corporation System, 1999 Bryan Street, Suite 900, Dallas, Texas

75201-3140.

                                        Venue & Jurisdiction

        4.      This Court has jurisdiction pursuant to 28 U.S.C. § 1332(a) because there is

complete diversity of citizenship between Plaintiff and Defendant and the amount in controversy

exceeds the sum of seventy-five thousand dollars ($75,000.00), exclusive of interests and costs.

        5.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(2) because a

substantial part of the events or omissions giving rise to Plaintiffs’ claims occurred within this

judicial district, and the real property subject of the action is situated within this judicial district.

Namely, this action concerns real property and a business located and operating in Corpus

Christi, Texas. The insurance policy at issue and of which Plaintiffs are a beneficiary was to be

performed within this district, and the losses under the policy (including payments to be made to

Plaintiffs under the policy) were required to be made within this district. Further, investigation,

including communications to and from Defendant and Plaintiffs (including telephone calls,

mailings, and other communications to Plaintiffs) occurred within this district.




                                                   2
        Case 2:19-cv-00109 Document 1 Filed on 04/18/19 in TXSD Page 3 of 14



                                      Factual Background

The Property

         6.     Hyatt Place owns and operates the commercial property located at 6773 S. Padre

Island Drive, Corpus Christi, Texas 78432 in Nueces County, Texas (the “Property”).




         The Property is a four-story building situated on 94,035 square feet of land with 64,015

square feet of interior space. The building houses guest rooms, meeting/reception areas, office

space, and kitchen facilities.

The Policy

         7.     Prior to August 25, 2017, Hyatt Place paid annual premiums, assessments, fees,

surcharges, and taxes to Palomar to acquire comprehensive commercial insurance coverage for

the Property and the business under Palomar Policy No. PAR-XX-XXXXXXX-00 (the “Policy”). The

Policy provides coverage for Hyatt Place’s business and the Property, for covered damages that

occur during the Policy Period, from April 3, 2017 through April 3, 2018. In exchange for Hyatt

Place’s premium payment, the Policy includes the following limits and coverages, in relevant

part:




                                                3
      Case 2:19-cv-00109 Document 1 Filed on 04/18/19 in TXSD Page 4 of 14




       8.      As evidenced by the Declarations Page, the Policy provides coverage to the

Property’s physical structure on a replacement cost value basis for damages up to $6,000.000 in

addition to damages to business property up to $1,000,000 and lost business income up to $600,000.

See Ex. A, Policy, at Declarations Pages.




                                                4
      Case 2:19-cv-00109 Document 1 Filed on 04/18/19 in TXSD Page 5 of 14



       9.      The Policy also contains a Deductible provision that confirms coverage for damages

to the interior of the Property that result from wind, hail, and named windstorm damage, including

damages caused by wind driven rain:




Hurricane Harvey

       10.     On or about August 25, 2017, Hurricane Harvey, recognized as one of the most

devastating natural disasters in United States history, made landfall on the Texas coast in San

Patricio County and Aransas County as a Category 4 hurricane. Wind gusts of up to 132 miles

per hour were reported within the same area of the Property. Rockport experienced wind speeds

of up to 150 miles per hour. The National Weather Service has stated that these wind speeds are

likely underestimated in coastal areas such as San Patricio County due to disabled equipment at

the time Harvey made landfall. Hurricane Harvey continued to travel through the southeast part

of Texas, inflicting billions of dollars in damages to private and public property. The Texas

Division of Emergency Management incurred more than $439 million in costs associated with

debris removal, public property damage, and police/EMS response immediately after Harvey.

Texas Governor Greg Abbott has estimated that Hurricane Harvey’s damages will total an

historic $180 billion.

Hyatt Place makes an insurance claim for Harvey related damage

       11.     As a result of Harvey’s extreme winds and rain when it hit San Patricio County and

specifically the Property, on or about August 25, 2017, the Property was substantially damaged.


                                                5
     Case 2:19-cv-00109 Document 1 Filed on 04/18/19 in TXSD Page 6 of 14



Sizeable portions of the Property’s roof were compromised by wind. As a result, there was also

interior damage to ceilings, walls, and flooring. The following photographs taken after Harvey

depict some of the damage:




       12.    There was also significant damage to the roof system:




       13.    The Property—specifically the roof, HVAC, windows, walls, and flooring—were

substantially damaged by Harvey. Yet as devastating as the physical damage was, Hyatt Place

felt fortunate to be protected by over $7 million in insurance coverage it had procured to insure

the Property from precisely this type of catastrophe. Immediately after the storm, Hyatt Place

promptly filed a claim with Palomar, alerting them to the extensive damages. This sense of




                                               6
      Case 2:19-cv-00109 Document 1 Filed on 04/18/19 in TXSD Page 7 of 14



security, borne of a pricey contractual relationship, would prove illusory as Palomar began their

investigation and handling of the claim.

Hyatt Place works hard to document its damages for Palomar but received a denial.

       14.     Palomar’s claims-handling process resulted in a wrongful denial that omitted a

wealth of facts, physical evidence, obvious wind damages, and meteorological data from Hurricane

Harvey supporting Hyatt Place’s claim. Palomar unreasonably pinned the loss on anything but the

wind, an action designed to save Palomar hundreds of thousands of dollars in damages to the

Property and the business.

       15.     Palomar assigned an internal adjuster, Gary Roos, to handle the claim. Roos was

unqualified and incapable of adequately assessing the damages to the Property and was the

source of many delays throughout the claims process. After utilizing preferred vendor Madsen,

Kneppers & Associates to inspect the Property in September, Palomar and Roos continued to

delay claim resolution and ignored the insured’s requests for updates. Hyatt Place and its

representative continued to press Palomar for updates or any estimate of damages after their

inspection, but they declined and ignored the requests. Palomar denied much of Claim No.

CINC-0074A9 on April 6, 2018, after initially issuing minimal payments under the corresponding

policy. Palomar managers ratified the improper claims conduct and predatory behavior in approving

the denial letter issued on April 6, 2018 which omitted the scores of facts and meteorological data

supporting the covered claim and instead unreasonably pinned the loss on anything but the wind.

       16.     To this day, due to Palomar’s outcome-oriented, inadequate, and haphazard

investigation, Palomar has refused to fully pay for the covered damages under the Policy.

Hyatt Place sends a demand letter in compliance with Texas law

       17.     On June 1, 2017, Governor Abbott signed House Bill 1774 into law as Section




                                                7
      Case 2:19-cv-00109 Document 1 Filed on 04/18/19 in TXSD Page 8 of 14



542A of the Texas Insurance Code. This new law was sponsored by approximately sixty state

representatives and senators and contains important consumer protections against a variety of

unscrupulous practices. Particularly, Section 542A.003 requires detailed, comprehensive presuit

notice that is intended to make the claims and litigation processes more transparent and

potentially even avoid unnecessary lawsuits. Upon receiving notice, an insurer has a right to

conduct an inspection, and even make an offer to avoid litigation. When utilized properly,

Section 542A should assist business consumers like Hyatt Place to avoid protracted litigation

over a clear claim.

        18.     In compliance with Section 542A.003, Hyatt Place gave its pre-suit notice to

Palomar on October 1, 2018. The pre-suit notice provided a comprehensive outline of Hyatt

Place’s claims and damages, quantified its loss, and even offered to waive a formal claim for

attorneys’ fees if the contractual amounts were paid promptly.

        19.     Palomar responded to the demand on November 28, 2018 but refused to

acknowledge its own wrongdoing.

                      Count 1 – Violations of Texas Insurance Code, Section 541

        20.     Hyatt Place re-alleges and incorporates each allegation contained in Paragraphs 1-

19 of this Complaint as if fully set forth herein.

        21.     Palomar failed to attempt to effectuate a prompt, fair, and equitable settlement of a

claim with respect to which liability has become reasonably clear, in violation of Texas Insurance

Code Section 541.060 (a)(2)(A).

        22.     Palomar failed to adopt and implement reasonable standards for prompt

investigation of the claim arising under its policy.

        23.     Palomar failed to provide promptly a reasonable explanation, in relation to the facts




                                                       8
      Case 2:19-cv-00109 Document 1 Filed on 04/18/19 in TXSD Page 9 of 14



or applicable law, for the denial of a claim, in violation of Texas Insurance Code Section 541.060

(a)(3).

          24.   Palomar refused to pay the claim without conducting a reasonable investigation with

respect to the claim, in violation of Texas Insurance Code Section 541.060 (a)(7).

          25.   Palomar misrepresented the insurance policy under which it affords property

coverage to Hyatt Place, by making an untrue statement of material fact, in violation of Texas

Insurance Code Section 541.061 (1). Palomar misrepresented the insurance policy to Hyatt Place,

by making an untrue statement of material fact, in violation of Texas Insurance Code Section

541.061 (1).

          26.   Palomar misrepresented the insurance policy under which it affords property

coverage to Hyatt Place by failing to state a material fact that is necessary to make other statements

made not misleading, in violation of Texas Insurance Code Section 541.061 (2). Defendant

misrepresented the insurance policy to Hyatt Place by failing to state a material fact that is necessary

to make other statements made not misleading, in violation of Texas Insurance Code Section

541.061 (2).

          27.   Palomar misrepresented the insurance policy under which it affords property

coverage to Hyatt Place by making a statement in such manner as to mislead a reasonably prudent

person to a false conclusion of material fact and failing to disclose a matter required by law to be

disclosed, in violation of Texas Insurance Code Section 541.061 (3) and Texas Insurance Code

Section 541.002 (1). Defendant misrepresented the insurance policy to Hyatt Place by making a

statement in such manner as to mislead a reasonably prudent person to a false conclusion of material

fact and failing to disclose a matter required by law to be disclosed, in violation of Texas Insurance

Code Section 541.061 (3) and Texas Insurance Code Section 541.002 (1).




                                                   9
     Case 2:19-cv-00109 Document 1 Filed on 04/18/19 in TXSD Page 10 of 14



       28.     Palomar knowingly committed the foregoing acts, with actual knowledge of the

falsity, unfairness, or deception of the foregoing acts and practices, in violation of Texas

Insurance Code Section 541.002 (1).

                 Count 2 – Violations of the Texas Insurance Code, Section 542

       29.     Hyatt Place re-alleges and incorporates each allegation contained in Paragraphs 1-

28 of this Complaint as if fully set forth herein.

       30.     Palomar failed to acknowledge receipt of the claim in violation of Texas Insurance

Code Section 542.055 (a)(1).

       31.     Palomar failed to timely commence investigation of the claim or to request from

Hyatt Place any additional items, statements or forms that Palomar reasonably believed to be

required from Hyatt Place in violation of Texas Insurance Code Section 542.055 (a)(2)-(3).

       32.     Palomar failed to notify Hyatt Place in writing of the acceptance or rejection of the

claim not later than the 15th business day after receipt of all items, statements and forms required by

Defendants in violation of Texas Insurance Code Section 542.056(a).

       33.     Palomar delayed payment of Hyatt Place’s claim in violation of Texas Insurance

Code Section 542.058(a).

       34.     Each of the actions described herein were done “knowingly” as that term is used

in the Texas Insurance Code and were a producing cause of Hyatt Place’ damages.

                                    Count 3 – Statutory Interest

       35.     Hyatt Place re-alleges and incorporates each allegation contained in Paragraphs 1-

34 of the Complaint as if fully set forth herein.




                                                     10
     Case 2:19-cv-00109 Document 1 Filed on 04/18/19 in TXSD Page 11 of 14



       36.       Hyatt Place makes a claim for statutory interest penalties along with reasonable

attorneys’ fees for violation of Texas Insurance Code Subchapter B pursuant to Texas Insurance

Code Section 542.060.

                                  Count 4 – Breach of Contract

       37.       Hyatt Place re-alleges and incorporates each allegation contained in Paragraphs 1-

36 of the Complaint as if fully set forth herein.

       38.       As outlined above, Palomar breached its contract with Hyatt Place by refusing to

pay for covered damages under the Policy. As a result of Palomar breach, Hyatt Place suffered

legal damages.

                       Count 5 – Breach of duty of good faith & fair dealing

       39.       Hyatt Place re-alleges and incorporates each allegation contained in Paragraphs 1-

38 of the Complaint as if fully set forth herein.

       40.       Palomar, as the property coverage insurer, had a non-delegable duty to deal fairly

and in good faith with Hyatt Place in the processing of the claim. Palomar breached this duty by

refusing to properly investigate and effectively denying insurance benefits. Palomar knew or should

have known that there was no reasonable basis for denying or delaying the required benefits. As a

result of Palomar breach of these legal duties, Hyatt Place suffered legal damages.

                            Count 6 – Punitive Damages for Bad Faith

       41.       Hyatt Place re-alleges and incorporates each allegation contained in Paragraphs 1-

40 of this Complaint as if fully set for herein.

       42.       Defendant acted fraudulently and with malice (as that term is legally defined) in

denying and delaying Hyatt Place’s claim for benefits. Further, Defendant had actual, subjective




                                                    11
     Case 2:19-cv-00109 Document 1 Filed on 04/18/19 in TXSD Page 12 of 14



awareness of the risk involved, but nevertheless proceeded with conscious indifference to the rights,

safety, or welfare of Hyatt Place.

                  Count 7 – Violations of Texas Deceptive Trade Practices Act

       43.     Hyatt Place re-alleges and incorporates each allegation contained in Paragraphs 1-

42 of this Complaint as if fully set forth herein.

       44.     The Texas Deceptive Trade Practices Act (DTPA) provides additional protections

to consumers who are victims of deceptive, improper, or illegal practices. Defendant’s violations

of the Texas Insurance Code create a cause of action under the DTPA. Defendant’s violations of

the Texas Insurance Code, as set forth herein, specifically violate the DTPA as well. Defendant

has also acted unconscionably, as that term is defined under the DTPA.

       45.     Each of the actions described herein were done “knowingly” as that term is used

in the DTPA and were a producing cause of Hyatt Place’s damages.

                                     Resulting Legal Damages

       46.     Hyatt Place is entitled to the actual damages resulting from the Defendant’s

violations of the law. These damages include the consequential damages to its economic welfare

from the wrongful denial and delay of benefits including loss of the property and business; and

the other actual damages permitted by law. In addition, Hyatt Place is entitled to exemplary

damages.

       47.     As a result of Defendant’s acts and/or omissions, Hyatt Place has sustained

damages in excess of the minimum jurisdictional limits of this Court.

       48.     Hyatt Place is entitled under law to the recovery of prejudgment interest at the

maximum legal rate.




                                                     12
     Case 2:19-cv-00109 Document 1 Filed on 04/18/19 in TXSD Page 13 of 14



       49.     Defendant’s knowing violations of the Texas Insurance Code and DTPA entitle

Hyatt Place to the attorneys’ fees, treble damages, and other penalties provided by law.

       50.     Hyatt Place is entitled to statutory interest as damages under the Texas Insurance

Code 542.060(c).

       51.     As a result of Defendant’s acts and/or omissions, Hyatt Place has sustained

damages in excess of the jurisdictional limits of this Court.

       52.     Hyatt Place is entitled under law to the recovery of prejudgment interest at the

maximum legal rate.

       53.     Hyatt Place is entitled to the recovery of attorneys’ fees pursuant to Tex. Civ.

Prac. & Rem. Code §38.001, Texas Insurance Code 542.060(a)-(c), and Tex. Bus & Commerce

Code §17.50.

                                              PRAYER

       WHEREFORE, PREMISES CONSIDERED, Plaintiff respectfully request that Plaintiff

have a judgment against Defendant for actual damages in excess of the minimum jurisdictional

limits of this Court, pre- and post-judgment interest as allowed by law, costs of suit, and all other

relief, at law or in equity, to which Plaintiff may be entitled.

                                                       Respectfully submitted,

                                                       RAIZNER SLANIA, LLP



                                                       _____________________________
                                                       JEFFREY L. RAIZNER
                                                       State Bar No. 00784806
                                                       Southern District Bar No. 15277
                                                       ANDREW P. SLANIA
                                                       State Bar No. 24056338
                                                       Southern District Bar No. 1057153
                                                       AMY B. HARGIS


                                                  13
     Case 2:19-cv-00109 Document 1 Filed on 04/18/19 in TXSD Page 14 of 14



                                                   State Bar No. 24078630
                                                   Southern District Bar No. 1671572
                                                   BEN WICKERT
                                                   State Bar No. 24066290
                                                   Southern District Bar No. 973044
                                                   efile@raiznerlaw.com
                                                   2402 Dunlavy Street
                                                   Houston, Texas 77006
                                                   Phone: 713.554.9099
                                                   Fax: 713.554-9098
                                                   ATTORNEYS FOR PLAINTIFF




                                      JURY DEMAND

Plaintiffs hereby demands a trial by jury, a right enshrined in the Constitution of the United
States of America and the State of Texas and preserved by the sacrifices of many. The necessary
jury fee has been paid.




                                           _____________________________
                                           ANDREW P. SLANIA




                                              14
